                                                                                 FILED IN CLERK’S OFFICE
                                                                                     U S D.C. ~At~aflta
                  IN THE UNITED STATES DISTRICT COURT..
                 FOR THE NORTHERN DISTRICT OF GEORGIA                                j~ 152021
                            ATLANTA DIVISION                               .




                                                                               BY.   ~ ~~~eputY Clerk
DARRYLE BUTLER,                               *



                Movant,                       *



v.                                            *   CivilNo. l:21-cv-_______________
                                                  Case No. 1:1 6-cr-004 11 -ELR-AJB-2
IJNITED STATES OF AMERICA,                    *



               Respondent.                    *



         SECOND-IN-TIME MOTION PURSUANT TO 28 U.S.C.                           § 2255
         COMES Movant, DARRYLE BUTLER (“Butler”), appearing pro Se, and in

support of this motion would show as follows:

                           I. PRELIMINARY STATEMENT

         Butler respectfully requests that this Court be mindful that pro se complaints are

to be held “to less stringent standards than formal pleadings drafted by lawyers,” and

should therefore be liberally construed. Caidweil v. Warden, 748 F.3d 1090 (11t~~~ Cir.

2014);Estelie v. Gamble, 429 U.S. 97 (1976)(same); and Haines v. Kerner, 404 U.S.

519 (1972)(same).

                                   II. JURISDICTION

         Jurisdiction is vested in this Court to hear and adjudicate the merits under 28

U.S.C.    § 2255 or any other applicable rules governing it.

                                              1
                           III. STATEMENT OF THE CASE

       A.        Procedural Background

         On December 6, 2016, a grand jury sitting in the United States District Court for

the Northern District of Georgia, Atlanta Division, returned a four (4) count Indictment

charging Butler. See Doc. 2.1 Count 1 charged Butler with Conspiracy to Steal Firearms

from Federally Licensed Firearms Dealers and to Possess, Sell, and Dispose of Said

Firearms, in violation of 18 U.S.C.      §~   922(j), 922(u), and 371. Id. Count 2 charged

Butler with Aiding and Abetting to Steal From a Premise Licensed to Engage in the

Business of Importing, Manufacturing, or Dealing in Firearms, in violation of 18 U.S.C.

§~   922(u) and 924(i)(1). Id. Count 3 charged Butler with Aiding and Abetting to

Possess, Receive, Conceal, Store, Barter, Sell, and Dispose At Least One Stolen

Firearm, in violation of 18 U.S.C.     §~ 922(j) and 924(a)(2). Id. Count 4 charged Butler
with Felon in Possession of a Firearm, in violation of 18 U.S.C.           §~   922(g)(1) and

841(a)(l). Id. The Indictment also contained a Forfeiture Provision, pursuant to 21

U.S.C.    §   853(p) and 28 U.S.C.   § 2461(c). Id.




        “Doc.” refers to the Docket Report in the United States District Court for the Northern
District of Georgia, Atlanta Division in Criminal No. 1:1 6-cr-004 11 -ELR-AJB-2, which is
immediately followed by the Docket Entry Number. “PSR” refers to the Presentence Report in this
case, which is immediately followed by the paragraph (“T’) number.
                                                7
      On September 19, 2017, a Change of Plea Hearing was held and Butler entered

a plea of guilty as to all counts of the Indictment. See Doe. 152.

      On January 9, 2018, Butler was sentenced to a total term of 110 months’

imprisonment, 3 years Supervised Release, $601.08 in Restitution, and a Mandatory

Special Assessment Fee of $400. See Does. 184, 186.

      On February 5, 2018, Butler timely filed a Notice of Appeal. See Doe. 188.

      On September 17, 2018, the United States Court of Appeals for the Eleventh

Circuit (“Eleventh Circuit”) issued and Order affirming the judgment of the District

Court. See Doe. 200.

      B.     Statement of the Relevant Facts

             1.     Offense Conduct

      Beginning on a date unknown, but at least by in or about May 2016, to in or

about July 2016, in the Northern District of Georgia and elsewhere, the defendants,

Devonnaire Coffey, Darryle Butler, Bilal Maxey, Natasha Turner, Asia Keith, Prather

Abrams, conspired, agreed, and had a tacit understanding with each other to violate

Title 18, United States Code, Sections 922(j) and 922(u), that is to steal from the

premise of a person licensed to engage in the business of dealing in firearms at least

one firearm in the licensee’s business inventory that had been shipped and transported

in interstate and foreign commerce, and to possess, sell, and dispose of said stolen

                                           3
firearms, which had been shipped and transported in interstate and foreign commerce,

while knowing and having reason to believe that one or more of the firearms were

stolen.

                2.    Plea Proceeding

          On September 19, 2017, a Change of Plea Hearing was held before Judge

Eleanor L. Ross. See Doc. 152. Butler entered a non-negotiated plea of guilty to Counts

1, 2, 3, and 4 of the four-count Indictment. See PSR ¶ 9. The case was referred to the

Probation Office for the preparation of the PSR.

                3.    Presentence Report Calculations and Recommendations

          On December 4, 2017, the Probation Office prepared Butler’s PSR, which was

revised on December 26, 2017. See Doe. 192. The 2016 Guidelines Manual,

incorporating all guideline amendments, was used to determine Butler’s offense level.

Counts 1 through 4 were grouped pursuant to USSG        § 3D1.2(d).    See PSR ¶ 55. The

PSR recommended a Base Offense Level of 20 because Butler committed the instant

offense subsequent to sustaining a felony conviction of a crime of violence, criminal

attempt robbery, pursuant to USSG       § 2K2.1(a)(4)(A).   See PSR ¶ 56. Eight (8) levels

were added because the offense involved 129 firearms, pursuant to USSG                   §
2K2.l(b)(1)(D). See PSR      ¶   57. Two (2) levels were added because firearms were

stolen, pursuant to USSG § 2K2.1 (b)(4)(A). See PSR ¶58. Another two (2) levels were

                                             4
added for obstruction of justice, pursuant to USSG     §   3C1.l. See PSR   ¶ 62.   Butler

received a three (3) level reduction for acceptance of responsibility, pursuant to USSG

§~ 3E1.1(a) and(b).   See PSR ¶ 65. The PSR calculated Butler’s Total Offense Level

to be level 28. See PSR ¶ 66. Butler’s total criminal history points of 7, placed him in

Criminal History Category IV. See PSR ¶73. Based upon a Total Offense Level of 28

and a Criminal History Category of IV, the guideline imprisonment range was 110 to

137 months. See PSR ¶ 85.

             4.     Sentencing Proceeding

      On January 9, 2018, a Sentencing Hearing was held before Judge Eleanor L.

Ross. See Doc. 184. The Court sentenced Butler to a total term of 110 months’

imprisonment. This term consists of a term of 55 months on Count 1; and 55 months

on each of Counts 2, 3, and 4 to run concurrently with each other and consecutively to

Count 1. See Doc. 186. Upon release from imprisonment, Butler shall be on supervised

release for a tenri of 3 years on each Counts 1, 2, 3, and 4 to run concurrently for a

total term of 3 years. Id. at 4. The Court ordered payment of $601.08 in Restitution and

a Mandatory Special Assessment Fee of $400. Id. at 1, 6. A timely Notice of Appeal

was filed on February 5, 2018. See Doc. 188.




                                           5
              4.       Appellate Proceeding

      John Lovell, appointed counsel for Darryle Butler in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. Ca4fornia, 386 U.S. 738 (1967). The Eleventh Circuit’s

independent review ofthe entire record reveals that counsel’s assessment ofthe relative

merit of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw was granted, and

Butler’s convictions and sentences were affirmed. See USA v. Darryle Butler, No.

18-10430   (11th   Cir. 2018).

              IV. STATEMENT OF THE GROUND FOR RELIEF

      Whether, due to the extraordinary and unique circumstances arising after the

Judgment was entered in this case, Butler’s sentence is now in violation of the

Constitution and the Laws of the United States and his conviction and sentence must

be vacated.

      A.      Standard of Review

      Prisoners may file second-in-time petitions based on events that do not occur

until a first petition is concluded. See Panetti v. Quarterman, 551 U.S. 930, 943-44

(2007). In Panetti, the Court concluded that because the petitioner’s Ford claim did not

ripen until after his first habeas petition was fully adjudicated on the merits, his

                                              6
subsequent petition was not “second or successive” under AEDPA. The Court rejected

the state’s argument that a prisoner contemplating a future Ford claim must preserve

that claim by filing it in his or her first habeas petition. Id at 943, 946. It explained that,

were such an interpretation of “second or successive” correct, “the implications for

habeas practice would be far reaching and seemingly perverse.” Id at 943. “A

prisoner would be faced with two options: forgo the opportunity to raise a Ford claim

in federal court; or raise the claim in a first federal habeas application (which generally

must be filed within one year of the relevant state-court ruling), even though it is

premature.” Id.

       In Stewart v. United States, 646 F.3d 856 (1 1th Cir. 2011), relying on Panetti,

the Court held that because the basis for Stewart’s Johnson claim did not exist before

his proceedings on his initial   § 2255 motion concluded, Stewart’s numerically second
motion is not “second or successive,” and       § 2255 (h)’s gatekeeping provision did not
apply. And because attempting to raise his Johnson claim in his initial        § 2255 motion
would have been an empty formality, Stewart was permitted to raise it in a second,

diligently pursued   §   2255 motion. Accordingly, the Court reversed and remanded for

resentencing consistent with this opinion.

       Eleventh Circuit precedent requires review of a district court’s interpretation of

the sentencing guidelines be de novo and its factual determinations for clear error. See

                                               7
Un ited States v. Norris, 452 F.3d 1275, 1280 (1 1th Cir. 2006); Un ited States v. Bender,

290 F.3d 1279, 1284     (lith   Cir. 2002); United States v. Bender, 290 F.3d 1279, 1284
(lith   Cir. 2002) United States v. Pinion, 4 F.3d 941, 943   (lith   Cir.1993).

         B.    Discussion

         Section 2255 is designed to correct fundamental constitutional or jurisdictional

errors, which would otherwise “inherently result in a complete miscarriage ofjustice.”

United States v. Addonizio, 442 U.S. 178, 185 (1979), or “an omission inconsistent

with the rudimentary demands of fair procedure,” Hill v. Un ited States, 368 U.S. 428

(1962). When competent proof establishes a dispute as to a material factual issue

brought under a § 2255 motion, the Court must hold an evidential hearing. See Negron

v. City ofMiami Beach, 113 F.3d 1563, 1570 (llthCir. 1997).

         The Supreme Court has held that where a claim was not ripe at the time of an

initial habeas petition, a later habeas petition raising that claim will not be considered

“second or successive.” See Panetti v. Quarterman, 551 U.S. 930, 944 (2007). A

second-in-time collateral claim based on a newly revealed actionable violation is not

second-or-successive for purposes ofthe Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Consequently, such a claim is cognizable, regardless of whether it meets

AEDPA’ s second-or-successive gatekeeping criteria. The Eleventh Circuit urged the

district court to rehear this case en banc in order to reevaluate the framework in

                                              8
Tompkins v. Secretaiy, Department of Corrections, 557 F.3d 1257 (1 1th Cir. 2009).

The Tompkins Court held that a second-in-time collateral motion based on a newly

revealed Brady violation is not cognizable if it does not satisfS’ one of AEDPA’s

gatekeeping criteria for second-or-successive motions. The Court explained that

Tompkins was indistinguishable from the facts and law in this case, but Tompkins was

fatally flawed and the rule established in Tompkins eliminated the sole fair opportunity

for petitioners to obtain relief. Because the Court was bound by Tompkins, the Court

held that petitioner’s 2011 motion was second or successive under 28 U.S.C. 2255(h).

See Scott v. United States, 890 F.3d 1239 (11th Cir. 2018)

      Due to the Extraordinary and Unique Circumstances Arising after
      the Judgment Was Entered in this Case, Butler’s Sentence Is Now in
      Violation of the Constitution and the Laws of the United States and
      His Conviction and Sentence must Be Vacated.

       1.    In Light of Rehaif v. United States, 139 5. Ct. 2191 (2019),
             Butler’s Prosecution Under 18 U.S.C. § 922(g) Is Null and Void
             Because the Government Was Not Able to Prove Both That Butler
             Knew He Possessed a Firearm and That He Knew He Belonged to
             the Relevant Category of Persons Barred from Possessing a
             Firearm.

      Butler’s sentence was driven by his conviction under 18 U.S.C.     § 922(g). This
judgment resulted in a 110-month sentence. As such, because he is actually innocent

of said conviction, his felon in possession of a firearm charge should be dismissed and

his sentence should be vacated.

                                           9
       In Reha~J the Supreme Court held that, to convict a defendant of violating            §
922(g) and   § 924(a)(2),   the government must show not only that the defendant knew

he possessed a firearm, but “also that he knew he had the relevant status when he

possessed it.” Opinion (“Op.”) at 1. The Court states: “We conclude that in a

prosecution under 18 U.S. C.     §   922(g) and   §   924(a)(2), the Government must prove

both that the defendant knew he possessed a firearm and that he knew he belonged to

the relevant category of persons barred from possessing a firearm.” See Opinion

(“Op.”) at 11 (emphases added).

       This holding was reached in a 7-2 decision in Reha~fv. Un ited States, 139 S. Ct.

2191 (2019), authored by Justice Breyer.

       In Reha~ Petitioner Au Rehaif caine to the United States “on a nonimmigrant

student visa to attend university.” Op. at 2. But “[a]fter he received poor grades,” the

university dismissed him and “told him that his ‘immigration status’ would be

tenninated unless he transferred to a different university or left the country.” Id. Rehaif

did neither, but subsequently “visited a firing range, where he shot two fireanns.” Id.

“The Government learned about his target practice” and prosecuted him for possessing

flreanns as an alien unlawfully in the United States, in violation of       §   922(g) and   §
924(a)(2). At Rehaifs trial, “the judge instructed the jury (over Rehaifs objection) that

the ‘United States is not required to prove’ that Rehaif ‘knew that he was illegally or

                                             10
unlawfully in the United States.” Op. at 2. The jury convicted, and the Eleventh Circuit

affirmed. The Supreme Court reversed, ruling for Petitioner Rehaif.

      Section 922(g) makes it a federal offense for nine categories ofpeople to possess

firearms, “including felons   [~ 922(g)(1)] and aliens who are ‘illegally or unlawfully in
the United States.” Op. at 1 (quoting 18 U.S.C.         §   922(g) (5)(A)). “A separate

provlsion,   § 924(a)(2), adds that anyone who ‘knowingly violates’ the first provision
shall be fmed or imprisoned for up to 10 years.” Op. at 1 (emphasis in opinion).

      That has now changed. The Supreme Court ruled that in a prosecution under 18

U.S.C.     §~ 922(g) and 924(a)(2) (they go together), the Government must prove both
that the defendant knew he or she possessed a firearm and that the defendant knew he

or she knew he belonged to the relevant category of persons barred from possessing a

firearm.

         Whether a criminal statute requires the government to prove that the defendant

acted knowingly, the Court said, is a question of congressional intent. There is a

longstanding presumption that Congress intends to require a defendant to possess a

culpable mental state regarding “each of the statutory elements that criminalize

otherwise innocent conduct.” This is normally characterized as a “presumption in favor

of scienter.”



                                             11                         ~
        In 922(g) and 924(a)(2), Justice Breyer wrote for the 7-2 decision, the statutory

text supports the presumption. It specifies that a defendant commits a crime if he or she

“knowingly” violates § 922(g), which makes possession of a firearm unlawful when the

following elements are satisfied: (1) a status element; (2) a possession element (to

“possess”); (3) a jurisdictional element (“in or affecting commerce”); and (4) a firearm

element (a “firearm or ammunition”). Aside from the jurisdictional element, the Court

said,   §   922(g)’s text “simply lists the elements that make a defendant’s behavior

criminal. The term ‘knowingly’ is normally read ‘as applying to all the subsequently

listed elements of the crime.’ And the ‘knowingly’ requirement clearly applies to

922(g)’s possession element, which follows the status element in the statutory text.

There is no basis for interpreting ‘knowingly’ as applying to the second 922(g) element

but not the first.

        Notably, this issue won’t just apply to people who are currently charged.

Typically, decisions like these also apply retroactively to people who are on direct

appeal from their convictions. That means many people currently languishing in federal

custody may have an opportunity to challenge their convictions—a deluge federal

courts experienced most recently when the court held that a commonly used sentencing

enhancement law was too vague to be enforceable. This case may not resonate solely

at the federal level. Many states model their statutes on federal law, and may fmd



                                            12
themselves bound to follow the Supreme Court’s interpretation where the language is

identical.

       The Court concluded that the term “knowingly” in          § 924(a) provides the mens
rea for a violation of~ 922(g). “The term ‘knowingly’ in § 924(a)(2) modifies the verb

‘violates’ and its direct object, which in this case is § 922(g).” op. at 4. And        “~   922(g)

makes possession ofa firearm or ammunition unlawful when the following elements are

satisfied: (1) a status element (in this case, ‘being an alien   ...   illegally or unlawfully in

the United States’); (2) a possession element (to ‘possess’); (3) ajurisdictional element

(‘in or affecting commerce’); and (4) a firearm element (a ‘firearm or ammunition’).”

Op. at 4. So, the jurisdictional element aside, “the text of           §   922(g) simply lists the

elements that make a defendant’s behavior criminal.” Op at 4. And those material,

non-jurisdictional, elements (of a § 922(g) offense) are: prohibited status, possession,

and the element that the thing possessed qualifies as a fireann or ammunition.

       The Court concluded that, “by specifying that a defendant may be convicted only

if he ‘knowingly violates’   § 922(g), Congress intended to require the Government to
establish that the defendant knew he violated the material elements of § 922(g).” Op.

at 5. Thus, “[a] defendant who does not know that he is an alien ‘illegally or unlawfully

in the United States’ does not have the guilty state of mind that the statute’s language

and purposes require.” Op. at 9.

                                             13
        The Court said it expressed “no view, however, about what precisely the

Government must prove to establish a defendant’s knowledge of status in respect to

other   § 922(g) provisions not at issue here.” Id.
        In United States v. Gaiy, 954 F.3d 194 (4th Cii. 2020), the Court held the failure

to advise a defendant of the Reha~f element at his guilty plea is “a structural error that

requires the vacatur of [his] guilty plea and conviction” on plain error review. See

Gaiy, 954 F. 3d. at 200. This is so even if the defendant previously served more than

a year in prison.

        As the Fourth Circuit explained, “the Supreme Court has recognized that a

conviction based on a constitutionally invalid guilty plea cannot be saved ‘even by

overwhelming evidence that the defendant would have pleaded guilty regardless.” Id.

at *5 (quoting Un ited States v. DorninguezBenitez, 542 U.S. 74, 84 n.10 (2004)). And

a guilty plea “does not qualify as intelligent unless a criminal defendant first receives

‘real notice of the true nature of the charge against him, the first and most universally

recognized requirement of due process.” Id. (quoting Bousley v. United States, 523

U.S. 614, 618 (1998)). Thus, the error of not informing a defendant who pleads guilty

to § 922(g) that the statute requires that he “knew he belonged to the relevant category

of persons barred from possessing a firearm,” Reha~f 139 S. Ct. at 2200, falls into “a

special category of forfeited errors that can be corrected regardless of their effect on

                                             14
the outcome,’ [as] ‘not in every case’ does a defendant have to ‘make a specific

showing of prejudice to satisfy the “affecting substantial rights” prong” of plain error

review. Gary, 2020 WL 1443528, at *6 (quoting United States v. Olano, 507 U.s.

725, 735 (1993)). “Such errors are referred to as ‘structural’ because they are

‘fundamental flaws’ that ‘undermine[] the structural integrity of[a] criminal tribunal.”

Id. (quoting Vasquez v. Hillery, 474 U.S. 254 (1986)).

      “[Sjuch errors necessarily affect substantial rights.” Id. at 263-64. Indeed, “the

district court failed to inform Gary that knowledge of his prohibited status was an

element of the offense, denying him any opportunity to decide whether he could or

desired to mount a defense to this element of his   §   922(g)(1) charges— as it was his

sole right to do. Thus, in accepting his uninformed plea, the court denied Gary’s right

to make a knowing and intelligent decision regarding his own defense.” Gary, 954

F.3d. at 207. “To allow a district court to accept a guilty plea from a defendant who

has not been given notice of an element of the offense in violation of his Fifth

Amendment due process rights ‘would surely cast doubt upon the integrity of our

judicial process.’   We cannot envision a circumstance where, faced with such

constitutional infirmity and deprivation ofrights as presented in this case, we would not

exercise our discretion to recognize the error and grant relief.” Id. (citation omitted).

       See Parks v. United States, 767 F. App’x 509        (4th   Cir. 2019). Petitioner was



                                           15
convicted under 18 U.S.C.    §~ 922(g) and 924, which prohibit “knowingly possessing
a firearm after having been convicted of a crime punishable by a tenn of imprisonment

exceeding one year.” Petitioner was sentenced to twenty-four months following the

revocation of his supervised release, and he was additionally charged under        § § 922(g)
and 924 for the same firearm possession. Petitioner filed a motion to dismiss the

indictment, arguing double jeopardy. The district court denied the motion, citing

Johnson v. Un ited States, 529 U.S. 694(2000), and UnitedStates v. Woodrup, 86 F.3d

359 (4th Cir. 1996). Petitioner appealed his conviction to the Fourth Circuit, which held

that Woodrup precluded Petitioner’s double jeopardy argument. The Supreme Court

previously ruled in Reha~fv. United States, 139 S. Ct. 2191 (June 21, 2019), that the

state must prove defendants knew both (1) that they were in possession of a firearm and

(2) that they held the relevant status at the time of possession. Petitioner asks the Court

to reverse the Fourth Circuit because it erred by not applying Rehaif as the controlling

precedent. The Court granted certiorari and issued an order to vacate the judgment and

remand to the Court of Appeals for the Fourth Circuit for further consideration in light

of Reha~f is vacated and remanded.

       See also, United States v. Cook, 914 F.3d 545      (p7th   Cir. 2019). In Cook, a jury

convicted Blair Cook of being an unlawful user of a controlled substance (marijuana)

in possession of a firearm and ammunition. See 18 U.S.C.           §* 922(g)(3) (proscribing
                                             16
possession of firearm by unlawful user of controlled substance), 924(a)(2)(specif~’ing

penalties for one who “knowingly” violates section 922(g)). Cook appealed his

conviction, contending that the statute underlying his conviction is facially vague, that

it improperly limits his Second Amendment right to possess a firearm, and that the

district court did not properly instruct the jury as to who constitutes an unlawful user

of a controlled substance. We affirmed Cook’s conviction. Cook, 914 F.3d at 547. The

Supreme Court subsequently held in Reha~fv. United States, 139 S. Ct. 2191, 2194,

2200 (2019), that the knowledge element of section 924(a)(2) requires the government

to show that the defendant knew not only that he possessed a firearm, but that he

belonged to the relevant category of persons barred from possessing a firearm.

Consistent with the prior case law of this court, the superseding indictment in this case

did not allege, nor the jury instructions advise the jury that it must find, that Cook knew

he was an unlawful user of a controlled substance. Cook’s petition for a writ of

certiorari was pending at the time that Court was considering Reha~ and Cook had

suggested that if the Court in Reha~f expanded the knowledge requirement of section

924(a)(2) to include knowledge of one’s status, the Court ought to remand his case for

further proceedings. Petition for Writ ofCertiorari at 2 5—26, Cook v. UnitedStates, No.

18-9707 (U.S. June 12, 2019). The Court subsequently granted Cook’s petition,

vacated our decision sustaining his conviction, and remanded for reconsideration in

                                            17
light of Rehci~f, as Cook had asked it to do. Cook v. Un ited States, 140 S. Ct. 41 (Oct.

7, 2019). Upon reconsideration, we now reincorporate our previous decision, with

minor modifications, rejecting Cook’s vagueness and Second Amendment challenges

to section 922(g)(3) along with his objection to the jury instruction on who constitutes

an unlawful user of a controlled substance. But in light of Reha~ we conclude that

Cook is entitled to a new trial.

       In light ofReha .~f if for no other reason than 922(g) is one ofthe most commonly

charged federal crimes, and it sure seems like a substantive (and therefore retroactive)

rule. Hence, Butler’s felon in possession of a firearm is now null and void because the

government was not able to prove both that Butler knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing

a firearm.

      2.     USSG ~ 2K2.1(a)(4)(A)

      Note: The PSR recommended a Base Offense Level of 20 because Butler

committed the instant offense subsequent to sustaining a felony conviction of a crime

of violence, criminal attempt robbery, pursuant to USSG     § 2K2.1(a)(4)(A).
      USSG    § 2K2.1(a) reads as follows:
      (4) 20, if—



                                           18
             (A) the defendant committed any part of the instant offense
             subsequent to sustaining one felony conviction of either a crime of
             violence or a controlled substance offense; or

             (B) the (i) offense involved a (I) semiautomatic firearm that is
             capable of accepting a large capacity magazine; or (II) firearm that
             is described in 26 U.S.C. § 5845(a); and (ii) defendant (I) was a
             prohibited person at the time the defendant committed the instant
             offense; (II) is convicted under 18 U.S.C. § 922(d); or (III) is
             convicted under 18 U.S.C. § 922(a)(6) or § 924(a)(1)(A) and
             committed the offense with knowledge, intent, or reason to believe
             that the offense would result in the transfer of a firearm or
             ammunition to a prohibited person   —




See USSG    § 2K2. l(a)(4)(A)-(B). Further, “crime of violence” has the meaning given
that term in §4B1.2(a) and Application Note 1 of the Commentary to     § 4B1 .2.
      The Definitions of Terms Used in Section 4B1 .1. The term “crime of violence”

means any offense under federal or state law, punishable by imprisonment for a term

exceeding one year, that—

      (1)    has as an element the use, attempted use, or threatened use of
             physical force against the person of another, or

      (2)    is murder, voluntary manslaughter, kidnapping, aggravated assault,
             a forcible sex offense, robbery, arson, extortion, or the use or
             unlawful possession of a firearm described in 26 U.S.C. § 5845(a)
             or explosive material as defined in 18 U.S.C. § 841(c).

USSG § 4B1.2.

      Robbery convictions under a growing number of state statutes, in a growing

number of federal circuits, no longer qualify as a crime of violence under the

                                          19
Guidelines.

       According to the Ninth Circuit’s recent decision in Un ited States v. Edling, 891

F .3 d 1190   (9th   Cir. 2018), amended and superseded by United States v. Edling, 2018

WL 3387366           (9th   Cir. July 12, 2018) for example, Nevada state robbery does not

categorically match “generic robbery” under the enumerated-offenses clause of § 4B 1.2

since the state offense can be accomplished by instilling fear of injury to property

alone. Id. at *3*4~ Thus, even though the defendant in Edling put a gun to a victim’s

head and actually shot a second victim, the Ninth Circuit held that the defendant’s

robbery conviction is nonetheless not a crime of violence for purposes of            §   4B1 .2

because a hypothetical defendant could have violated the state statute by obtaining the

victim’s property “merely” by threatening to bum down his home or business. See

Pre-Sentence Investigation Report, United States v. Edling, 891 F.3d 1190            (9t1L   Cir.

2018).

         Similarly, following the Sixth Circuit’s decision in United States v. Yates, 866

 F.3d 723     (6th   Cir. 2017). Ohio state robbery is no longer a crime of violence under the

 Guidelines. The circuit reasoned that, in contrast to the elements clause of § 4B1 .2,

 “only a minimal level of force is needed to sustain a conviction” for robbery in Ohio

 and, regarding the enumerated-offenses clause, that the state robbery statute “reaches

 conduct outside the scope of that covered by the generic definition.” Id. at 734 (quoting

                                                  20
United States v. Cooper, 739 F.3d 873, 880          (6t1~   Cir. 2014)). Accordingly, the

defendant, who had amassed an encyclopedic rap sheet consisting of 24

felonies—including convictions in Ohio for robbery and drug trafficking—nevertheless

fails to qualify as a career offender in the Sixth Circuit. See Yates, 866 F.3d at 729 et

seq. The First and Fourth Circuits have likewise issued problematic opinions with

respect to state robbery statutes from New York and Georgia. See United States v.

Steed, 879 F.3d 440, 450-5 1   (1St   Cir. 2018) (New York state second-degree robbery

not a crime of violence); United States v. Jackson, 713 Fed. App’x 172, 174       (4th   Cir.

2017) (Georgia state robbery not a crime of violence).

       Nor are federal criminal statutes immune from the consequences of the

categorical approach. In a case in which the defendant obtained contTolled substances

from a pharmacy employee by threatening violence while carrying a firearm, the Tenth

Circuit held that a defendant’s conviction for Hobbs Act robbery under 18 U.S.C.            §
1951 is not a crime of violence under the enumerated-offenses clause of § 4B1 .2(a)(2).

 Un itedStates v. O’Connor, 874 F.3d 1147, 1153 (lOth Cir. 2017) The circuit concluded

that although Hobbs Act robbery both encompasses robbery and extortion, it is

 somewhat broader than generic robbery and, as concerns extortion, encompasses mere

threats to property, which have been excluded from the Guidelines’ definition of

 extortion since August 2016. Id.

                                              21
       In this case, Butler’s Base Offense Level of 20 pursuant to USSG                    §
2K2.1 (a)(4)(A), is now unconstitutionally imposed where the factual basis of the guilty

plea is now insufficient because the Butler’s criminal attempt robbery is not

categorically a crime of violence.

       At issue in this   § 2255 is whether criminal attempt robbery qualifies as a crime
of violence under USSG       § 4B1 .2. Under this statute, a “crime of violence” is defined
as a felony that either: (A) “has as an element the use, attempted use, or threatened use

ofphysical force against the person or property of another” (the “use-of-force clause”);

or (B) “by its nature, involves a substantial risk that physical force against the person

or property of another may be used in the course of committing the offense” (the

“residual clause”). 18    U.S.C. § 924(c)(3)(A) & (B).
       In light of Sessions, criminal attempt robbery no longer qualifies as a crime of

violence under either the use-of-force clause or the residual clause of       §   924(c)(3).

Hobbs Act robbery categorically fails to qualify as a crime of violence under the

use-of-force clause because it can be conmlltted without physical force or the

threatened deployment of the same and because it can be accomplished by mere

“intimidation,” which does not require the intentional use or threat of use of violent

physical force for two reasons. First, this Court’s precedent establishes that intimidation

is the threatened imfliction ofbodily injury, which is not equivalent to the threatened use

                                             22
of force. Second, precedent requires that a use or threat of use of force be intentional,

but intimidation may occur even if the defendant did not intend to make a threat. And

criminal attempt robbery cannot qualify as a “crime of violence” under        § 924(c)(3)’ s
residual clause, because, under the reasoning of Johnson and Dirnaya that clause is

void for vagueness under the Due Process Clause of the Fifth Amendment.

• Therefore, it is equitable that Butler be resentenced, in view of the fact that his Georgia

criminal attempt robbery conviction does not qualify as a “crime of violence.”

                                   VI. CONCLUSION

        For the above and foregoing reasons, Butler’s sentence must be vacated for

 resentencing.

                                                  Respectfully submitted,


                                                                       ,1

                 Dated: June~i,2O21               ~             /
                                                  DA DDp~EBUTLER
                                                  REG. NO. 70501-019
                                                  FCI BUTNER MEDIUM II
                                                  FEDERAL CORR. INSTITUTION
                                                  P.O. BOX 1500
                                                  BUTNER, NC 27509
~ECE\\J~O5\~ ER\’~S
             -~Uanta0~~0E
                                    DARRYLE BUTLER
                                    REG. NO. 70501-0 19
      ~      ‘~ ~    2~2~
                                  FCI BUTNER MEDIUM II
   jp~MES
                                FEDERAL COR. INSTITUTION
                                       P.O. BOX 1500
                                              NC 27509
                                       June    , 2021




Mr. James N. Hatten
Clerk of Court
U.S. District Court
Northern District of Georgia
Atlanta Division
75 Ted Turner Drive, SW
Atlanta, GA 30303-3309

       RE:          Butler v. United States
                    Civil No. 1:21-cv-
                    Crim No. 1:1 6-cr-004 11 -ELR-AJB-2

Dear Mr. Hatten:

      Enclosed please find and accept for filing Movant’s Second-In-Time Motion
Pursuant to 28 U.S.C. § 2255. Please submit this document to the Court.

       Thank you for your assistance in this matter.

                                                  Sincerely,



                                                               I   —


                                                  1~ARR j~ BUTLER
                                                  Appearing Pro Se

End, as noted
                                                                                                      •çri
                                                                                                  ~
                               ~                                       ~~\k                                  CD
               ~
                                    ~                                     ~           ‘c      ~
UakX~\~\                          ‘~
Isn   I ~j~A3~Od
                   VS fl I ~ ~ A ~ ~ 0 d    V S fl I ~ ~ A ~ ~ 0 d   V S fl I ~ ~ A ~ ~ 0 d                                 Z~    UI.   ~“ S~J~I
                                                                     . . . ~~00....                                   (79   ~I   ~fr ‘0
Sfl/d5A~           vSfl/~3A~Od             VSfl/~A~dod                                    C                          ~                ~
                   ~                       ~,                        ~
                                                                                                                  b199c7-E~ ~
